WALLACE, JUDGE:
For the purpose of submission the above claims were consolidated.
The claimants and the respondent have filed a written stipulation indicating that in 1958 the Department of Highways, formerly the West Virginia State Road Commission, in the construction of the West Virginia approach to the New Martinsville, West Virginia Bridge to the State of Ohio made substantial cuts and excavations into the hillside above and east of the approach, which hillside is adjacent to the property of the claimants. This activity by the respondent initiated a landslide which continued and extended into the area of the property of the claimants. The excavations by the respondent caused movement beneath and around the dwellings of the claimants causing considerable damage to their homes and property.
During the years 1971, 1972 and 1973, the claimants experienced cracking and movement in the foundations of their homes and surrounding earth. Attempts to repair the damages failed. The claimants, Bohrer and Mason, purchased other land and removed their homes to new locations. Damage to the home of the claimants, W. E. Durig and Minnie Durig, was so extensive that the house could not be relocated. Filed with the stipulation were appraisals obtained by the claimant and the respondent for each of the properties involved. Thomas E. Blum of New Martinsville, *198West Virginia made the appraisals for the claimants and John W. Campbell, Jr. of the West Virginia Appraisal Company, Inc. made the appraisals for the respondent. The Court made an extensive personal examination of the premises and observed the damages to the respective properties.
It was stipulated that the fair and equitable estimate of damages sustained by the claimants were: the Bohrers, $9,750.00; the Masons, $9,750.00; and the Durigs, $28,000.00. After viewing the premises and in reviewing appraisals filed with the stipulation, the Court finds that liability exists on the part of the respondent and that the amounts are reasonable. The Court makes the following awards to the claimants: Lane S. Bohrer & Barbara S. Bohrer, $9,750.00; Richard L. Mason & Jeanne Mason, $9,750.00; and W. E. Durig & Minnie Durig, $28,000.00.
Awards of: $9,750.00 to Lane S. Bohrer & Barbara S. Bohrer
$9,750.00 to Richard L. Mason & Jeanne Mason
$28,000.00 to W. E. Durig & Minnie Durig